Case 1:18-cv-01296-CMH-IDD Document 33 Filed 05/28/19 Page 1 of 3 PageID# 339




                IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division
___________________________________
                                    )
JAMES GHAISAR, et al.,              )     Civil Action No. 1:19-cv-01296 (CMH/IDD)
                                    )
      Plaintiffs,                   )
                                    )
      v.                            )
                                    )
ALEJANDRO AMAYA, et al.,            )
                                    )
      Defendants.                   )
___________________________________ )

           MEMORANDUM OF LAW AND AUTHORITIES IN SUPPORT OF
                ALEJANDRO AMAYA’S MOTION TO EXTEND
            THE RESPONSE DATE FOR THE AMENDED COMPLAINT

       Alejandro Amaya, through undersigned counsel and under Fed. R. Civ. P. 6(b), moves

this Court to extend the time to respond to the Amended Complaint by 30 days to on or before

June 27, 2019.

       The allegations in the Amended Complaint center around the death of Bijan C. Ghaisar.

According to the Amended Complaint two United States Park Police (“USPP”) Officers,

Alejandro Amaya and Lucas Vinyard, shot Mr. Ghaisar on November 17, 2017. Mr. Ghaisar’s

estate (“Plaintiffs”) alleges that the actions of Mr. Amaya and Mr. Vinyard violated Mr.

Ghaisar’s Fourth Amendment right against unreasonable force.

       The Department of Justice, Civil Rights Division, Criminal Section and the United States

Attorney’s Office for the District of Columbia continue to investigate this shooting. They are

determining whether the shooting was justified under the law. Both the nucleus of the criminal




                                                1
Case 1:18-cv-01296-CMH-IDD Document 33 Filed 05/28/19 Page 2 of 3 PageID# 340



matter and the nucleus of the instant civil case share significant facts. Both will turn on the

reasonableness of the actions of Mr. Amaya and Mr. Vinyard.

       USPP Officer Amaya requests that this Court afford him additional time to investigate

and analyze the Amended Complaint’s allegations and evaluate what impact these may have on

the Department of Justice’s criminal investigation before he responds to the Amended

Complaint. This constitutes good cause for extending the time to respond to the Amended

Complaint because it is well settled that “[f]ederal courts have deferred civil proceedings

pending the completion of parallel criminal prosecutions when the interests of justice seemed to

require such action[.]” United States v. Kordel, 397 U.S. 1, 12 n. 27 (1970); see Burns v.

Anderson, 2006 WL 2456372, at *3 (E.D. Va. Aug. 22, 2006) (“a district court should stay one

of the proceedings pending completion of the other to prevent a party from suffering substantial

and irreparable prejudice.”) (quoting Sec. and Exch. Comm’n v. First Fin. Group of Tex., Inc.,

659 F.2d 660, 668 (5th Cir. 1981)).

       The interests of justice in this case favor granting the extension requested because a

response to the Amended Complaint will directly implicate USPP Officer Amaya’s Fifth

Amendment right to silence. For example, paragraphs 76 through 90 detail a version of key

events which USPP Officer Amaya would never have to directly comment upon in a criminal

matter. See In re Morganroth, 718 F.2d 161, 164–65 (6th Cir. 1983) (“The [F]ifth [A]mendment

privilege not only protects the individual against being involuntarily called as a witness against

himself in a criminal prosecution but also privileges him not to answer questions put to him in

any other proceeding, civil or criminal, formal or informal, where the answers might incriminate

him in future criminal proceedings.”) (citing Lefkowitz v. Turley, 414 U.S. 70 (1973)). Forcing

USPP Office Amaya to undermine this constitutional right to silence would



                                                  2
Case 1:18-cv-01296-CMH-IDD Document 33 Filed 05/28/19 Page 3 of 3 PageID# 341



cause him to “suffer[] substantial and irreparable prejudice,” as prosecutors would use his

statements to build a case against him. Id.; see In re Grand Jury Subpoena, 866 F.3d 231, 235

(5th Cir. 2017) (“a movant with the ‘purest of motives’ would, in the event the civil case was

allowed to proceed, gain access to materials otherwise unobtainable and, in so doing, potentially

harm the related criminal investigation.”) (emphasis added).

       Any concern of prejudicial delay by Plaintiffs pales in comparison to Mr. Amaya's

constituational concern. Moreover, given that the United States will likely be joined as a party,

once Plaintiffs have exhausted the required administrative remedies, any delay that occurs in the

interim will likely have occurred regardless. Finally, this is the first motion to extend by USPP

Officer Amaya, and thus, he has caused no delay to date.

                                           Conclusion

       Accordingly, the Court should grant USPP Officer Alejandro Amaya’s Motion to Extend

the Time to Respond to the Amended Complaint by 30 days from today May 28, 2019 to on or

before June 27, 2019.

May 28, 2019                                         Respectfully submitted,

                                                     /s/ John Hundley
                                                     John Hundley (Va. Bar No. 36166)
                                                     LECLAIRRYAN
                                                     2318 Mill Road, Suite 1100
                                                     Alexandria, Virginia 22314
                                                     (703) 647-5957 Direct
                                                     john.hundley@leclairryan.com

                                                     Kobie A. Flowers (pro hac vice pending)
                                                     BROWN GOLDSTEIN LEVY, LLP
                                                     1717 K Street, NW, Suite 900
                                                     (202) 742-5969 Direct
                                                     kflowers @browngold.com

                                                     Counsel for Alejandro Amaya



                                                 3
